DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on October 26, 2022, in which claims 16 and 17 have been amended. Claim 16-17 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0110182) provisional application filed on 10/06/2017 in view of Kim et al. (US 2019/0394711) further in view of Ryu et al. (US 2017/0142560).
 	Regarding claim 16, Liu teaches a method for an AMF (Access and Mobility Management Function) apparatus, the method comprising: receiving a Write-Replace Warning Request message from a CBC (Cell Broadcast Centre) (i.e., At operation 904, the CBC 100 sends a Write-Replace Warning Request message containing the warning message to be broadcast and the delivery attributes including a Message identifier to the PWSF 108 [0098], [0104]); and forwarding the Write-Replace Warning Request message only to a NG-RAN (Next Generation Radio Access Network) node apparatus indicated by information identifying a node apparatus of the 3GPP access network without forwarding the Write-Replace Warning Request message to the N3IWF node apparatus (i.e., the AMF 106 sends or relays the N2 Write-Replace Warning Request message to the NG-RANs 104. The NG-RANs 104 then use the Warning Area information to determine to which cell(s) the message is to be broadcasted in operation 909 [0101], [0104]). 
	Liu does not specifically teach connecting to a 3GPP access node and an N3IWF access apparatus.
	However, the preceding limitation is known in the art of communications. Kim discloses in a 5G system fig. 8a-b how the AMF is connected to 3GPP access and N3IWF wherein the UE is roamed and is connected to NG core network through 3GPP access which belongs to a visited PLMN#1 and at the same time connected to NG core network through non-3GPP access (this may mean N3IWF) which belongs to a visited PLMN#2 ([0113], [0123], [0124]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Liu in order to allow the AMF manages mobility and authentication/security context state of the UE connected through non-3GPP access or 3GPP and non-3GPP accesses.
	Liu and Kim do not specifically teach the Write-Replace Warning Request message does not include a list of TAIs (Tracking Area identities).
	However, the preceding limitation is known in the art of communications. Ryu teaches The MME uses the tracking area ID list in order to determine an eNB in the delivery area, in the case that the tracking area ID list is empty nor the global eNB ID is not received from the CBC, the MME delivers the write-replace warning request to all eNBs that are connected to the MME itself ([0383]-[0388]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented of Ryu within the system of Liu and Kim in order to deliver the write-replace warning request to the eNB only indicated by the global eNB ID (i.e., not the tracking area ID list).
Regarding claim 17, Liu teaches a communication system comprising: an AMF (Access and Mobility Management Function) apparatus configured to manage access and mobility related to a UE (User Equipment) ([0054]-[0058]); and a CBC (Cell Broadcast Centre) configured to distribute emergency information, wherein the CBC sends a Write-Replace Warning Request message to the AMF apparatus (i.e., At operation 904, the CBC 100 sends a Write-Replace Warning Request message containing the warning message to be broadcast and the delivery attributes including a Message identifier to the PWSF 108 [0098], [0104]), and wherein the AMF apparatus forwards the Write-Replace Warning Request message only to a NG-RAN (Next Generation Radio Access Network) node apparatus by information identifying a node apparatus of an access network indicated by information identifying a node apparatus of the 3GPP access network without forwarding the Write-Replace Warning Request message to the N3IWF node apparatus (i.e., the AMF 106 sends or relays the N2 Write-Replace Warning Request message to the NG-RANs 104. The NG-RANs 104 then use the Warning Area information to determine to which cell(s) the message is to be broadcasted in operation 909 [0101], [0104]). 
	Liu does not specifically teach connect to a 3GPP access node and an N3IWF access apparatus.
	However, the preceding limitation is known in the art of communications. Kim discloses in a 5G system fig. 8a-b how the AMF is connected to 3GPP access and N3IWF wherein the UE is roamed and is connected to NG core network through 3GPP access which belongs to a visited PLMN#1 and at the same time connected to NG core network through non-3GPP access (this may mean N3IWF) which belongs to a visited PLMN#2 ([0113], [0123], [0124]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Liu in order to allow the AMF manages mobility and authentication/security context state of the UE connected through non-3GPP access or 3GPP and non-3GPP accesses.
	Liu and Kim do not specifically teach the Write-Replace Warning Request message does not include a list of TAIs (Tracking Area identities).
	However, the preceding limitation is known in the art of communications. Ryu teaches The MME uses the tracking area ID list in order to determine an eNB in the delivery area, in the case that the tracking area ID list is empty nor the global eNB ID is not received from the CBC, the MME delivers the write-replace warning request to all eNBs that are connected to the MME itself ([0383]-[0388]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented of Ryu within the system of Liu and Kim in order to deliver the write-replace warning request to the eNB only indicated by the global eNB ID (i.e., not the tracking area ID list).
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.  
	As per claim 16, the Applicant argues that Ryu fails to teach or suggest an N3IWF connected to an MME, so Ryu fails to teach or suggest a problem discussed in the present application that an AMF transmits a Write-Replace Warning Request message to the N3IWF. Therefore, Applicant respectfully submits that combining Ryu (which fails to disclose the N3ITWF) with Kim (which discloses the N3IWF) to arrive at the features of claim 16 would not have been obvious for at least these reasons. However, the Examiner disagrees with the preceding argument. Ryu is not recited in the rejection above to address that  AMF connects to N3IWF. The combination of Liu and Kim discloses the preceding assertion wherein Kim discloses in a 5G system fig. 8a-b how the AMF is connected to 3GPP access and N3IWF wherein the UE is roamed and is connected to NG core network through 3GPP access which belongs to a visited PLMN#1 and at the same time connected to NG core network through non-3GPP access (this may mean N3IWF) which belongs to a visited PLMN#2 ([0113], [0123], [0124]). 
	The Applicant further argues that Ryu fails to teach the Write-Replace Warning Request message is not transmitted to all NG-RANs. However, the preceding limitation is known in the art of communications. The Examiner maintains that the Write-Replace Warning Request message is transmitted to connected eNBs (only connected eNBs not all NG-RANs).
	The Applicant further argues that Ryu discloses in 0383 “In the case that the global eNB ID is received by the CBC, the MME delivers the write-replace warning request to the eNB only indicated by the global eNB ID”. That is, in Ryu, “the global eNB ID is received by the CBC” is disclosed as a condition for “the MME delivers the write-replace warning request to the eNB only indicated by the global eNB ID”, but “the tracking area ID list is empty” is not disclosed as the condition. As shown above, in the case that the tracking area ID list is empty, the MME delivers the write-replace warning request to all eNBs. However, the Examiner disagrees with the preceding assertion. Ryu teaches in the case that the tracking area ID list is empty, the MME delivers the write-replace warning request to connected eNBs. In the case that the global eNB ID is received by the CBC, the MME delivers the write-replace warning request to the eNB only indicated by the global eNB ID. Given that the tracking area list is empty, the write-replace warning request is transmitted without tracking area ID list. Therefore, the examiner maintains that the rejection is final.
	The Applicant further argues that Ryu discloses “in the case that the tracking area ID list is empty nor the global eNB ID is not received from the CBC”, but it fails to disclose “in the case that the tracking area ID is not received”. That is, Ryu discloses that the write-replace warning request message includes the tracking area ID list and the list is empty. On the other hand, claim 16 recites “in a case where the Write-Replace Warning Request message does not include a list of TAIs (Tracking Area Identities)” (emphasis added). That is, claim 16 recites that the list itself'is not included in the Write-Replace Warning Request message. However, the Examiner disagrees with the preceding assertion. Ryu teaches in the case that the tracking area ID list is empty, the MME delivers the write-replace warning request to connected eNBs. In the case that the global eNB ID is received by the CBC, the MME delivers the write-replace warning request to the eNB only indicated by the global eNB ID. Given that the tracking area list is empty, the write-replace warning request is transmitted without tracking area ID list. Therefore, the examiner maintains that the rejection is final. 
	The Applicant further argues that the recitations of claim 17 and the features are similar to features discussed above regarding claim 16, Applicant respectfully submits that claim 17 is patentable for at least reasons similar to those already discussed above. Given the Examiner maintains the rejection of claim 16 for reasons recited above, therefore, the rejection of claim of claim 17 is maintained for the same reasons recited for claim 16. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643